Citation Nr: 9911679	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-08 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back pain syndrome, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
April 1995.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 1995 rating determination by the Pittsburgh, 
Pennsylvania Regional Office (RO) which granted service 
connection for low back pain syndrome and assigned a 10 
percent rating from April 2, 1995.  In December 1996, a VA 
hearing officer increased the rating to 20 percent, effective 
April 2, 1995.

FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by chronic pain, muscle spasms and severe 
limitation of motion.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for low back pain 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. § 4.71a, Code 5292 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  Service medical records show that in 
February 1995 the veteran was treated for low back pain after 
lifting a tow bar onto a munitions trailer.  

On VA examination in July 1995 the veteran complained of 
constant low back pain and that he could not do any lifting.  
The pain did not radiate to the extremities and the veteran 
denied tingling or numbness.  Examination revealed normal 
posture and gait.  There was no deformity or limitation of 
motion of the extremities.  Straight leg raise was positive 
on the right and there was pain on the bottom and posterior 
aspect of the left thigh.  There was no posture abnormality, 
feet deformity or spasms of the lower back.  There was 
limitation of motion on forward flexion with some pain and 
limitation of motion on backward extension.  Lateral flexion 
was within normal limits bilaterally, but with some pain on 
the right.  Rotation and left rotation caused some pain.  The 
examiner noted there was evidence of pain on motion as well 
as some neurological involvement with less pain prick 
sensation in the left lower leg.  X-rays of the lumbar spine 
showed no evidence of fracture, dislocations or any other 
bone or joint abnormalities.  Range of motion testing showed 
lumbar forward flexion was possible to 40 degrees (with 
normal shown as from zero degrees to 95 degrees); extension 
to 20 degrees (with normal shown as from zero to 35 degrees); 
right and left side bend to 15 and 20 degrees, respectively 
(with normal shown as from zero to 40 degrees); and bilateral 
rotation to 5 degrees (with normal shown as from zero to 35 
degrees).  The diagnosis was low back pain syndrome.  

The veteran presented testimony at a RO hearing in August 
1996 about the onset and severity of his back disability.  He 
testified that he receives treatment from a private physician 
but that he is not on any medication.  He testified that he 
is unable to lift anything weighing 25 pounds and has muscle 
spasms daily.  He also testified that he is unable to bend 
over or to the side without pain.  He also testified that he 
has difficulty walking because of his left leg pain.  The 
veteran's wife gave additional supportive testimony on the 
veteran's behalf.

Records of private treatment dated from June 1996 to August 
1996 show continued evaluation and treatment of the veteran 
for low back pain.  On examination in July 1996 he was 
examined for complaints of lumbar spine and left leg pain.  
The veteran's left leg pain did not follow a radicular or 
sciatic pattern.  He had more pain with changes in weather 
and had one episode of paresthesias into the left leg.  The 
pain increased with coughing, but not with sneezing or bowel 
movements and the pain was worse when sitting or standing for 
prolonged periods.  The veteran had occasional left hip and 
low back pain with walking.  He reported difficulty with 
bending and lifting and must change positions when lying down 
with only temporary relief.  He reported he had no previous 
history of low back problems prior to his inservice injury 
and was presently unemployed.  On examination the veteran was 
in moderate distress secondary to low back pain.  He walked 
with a normal gait, stood with normal station and was able to 
stand on the heels and toes with some pain, but no weakness.  
Range of motion of the lumbar spine was limited with flexion 
to 30 degrees and extension to 10 degrees.  There was 
tenderness to palpation of the iliolumbar ligaments 
bilaterally and the lumbar paravertebral musculature.  There 
was no sciatic notch tenderness.  In the sitting position, 
the sitting root test was negative bilaterally.  Patellar and 
Achilles deep tendon reflexes were +2/2 bilaterally.  Motor 
examination revealed quadriceps, hamstrings, gastrocsoleus, 
tibialis anterior and extensor hallucis longus were all +5/5 
bilaterally.  Ankle clonus and Babinski signs were negative 
bilaterally and dorsalis pedis and posterior tibial 
pulsations were strong and regular bilaterally.  In the 
supine position, straight leg raising and Lasegue's sign were 
positive bilaterally at 90 degrees for ipsilateral low back 
pain.  X-rays of the lumbar spine were within normal limits.  
The clinical impression was chronic lumbosacral strain and 
sprain with paravertebral muscle deconditioning.  The veteran 
was subsequently placed on an aggressive conditioning 
physical therapy program.  An entry dated in August 1996 
indicates the veteran had worsened while in physical therapy.  

On VA examination in September 1996 the veteran complained of 
pain involving his entire back, including his neck.  He 
reported occasional paresthesias, mostly in the left 
posterior thigh, but also occasionally involving the right 
posterior thigh.  He had no paresthesia in either feet or 
upper extremities.  The symptoms were all exacerbated by 
bending or picking up objects.  He denied any incontinence of 
bowel or bladder.  On examination there was no asymmetry in 
the muscular development of the veteran's shoulder girdles, 
upper extremities or lower extremities.  He had no swelling 
or deformity about his back.  There was marked tenderness to 
palpation of his cervical, thoracic, lumbar and sacral spine, 
isolated only to the midline, but no palpable defects in his 
spine.  Furthermore there was no ecchymosis, swelling or 
other abnormalities noted.  He had very limited active range 
of motion of his thoracolumbar spine with less than 5 degrees 
of active forward bending, extension, right and lateral 
bending and right and lateral rotation.  He had 4+/5 strength 
in his upper extremities and 3+/5 strength in his lower 
extremities.  He had normal light touch and pin prick 
sensation in both the upper and lower extremities.  Straight 
leg raising and the Babinski sign were both negative and 
there was no evidence of clonus.  Reflexes were 2+ and equal 
throughout.  X-ray studies of the thoracolumbar and sacral 
spine were all normal.  The examiner concluded that there was 
no clinical or radiographic evidence of any fracture, 
subluxation, dislocation or degenerative condition of the 
cervical, thoracic, lumbar or sacral spine.  The veteran had 
marked skin tenderness with palpation of the skin overlying 
his entire cervical, thoracic, lumbar and sacral spine, as 
well as extremely limited active range of motion of his 
spine, in addition to weakness in his lower extremities in 
spite of lack of any identifiable pathology.  There was no 
evidence of radiculopathy or spinal stenosis.  

On examination in March 1998 the veteran complained of back 
pain while lying down, sitting, standing and walking.  His 
pain was increased by coughing or straining for bowel 
movement.  He denied any numbness, tingling or leg pain with 
this.  He also complained of occasional neck pain.  On 
examination the veteran stood erect bearing weight equally on 
both lower extremities.  He had some palpable tenderness in 
the upper lumbar/lower thoracic region.  His range of motion 
was limited due to pain, with flexion no more than 15 to 20 
degrees and extension no more than 5.  He could stand on his 
toes and on his heels with good strength and reflexes were 
intact.  The sitting root sign was questionably positive at 
90 degrees for back pain only.  X-rays of the lumbar spine, 
including the lower thoracic spine showed no gross osseous 
abnormalities of any type.  Additional testing, including 
HLA, sedimentation rate and rheumatoid factor, was normal and 
negative for ankylosing spondylitis and rheumatoid arthritis.  
The clinical impression was chronic lumbar sprain and strain 
with myositis.  

Analysis.  The Board finds that the veteran's claim for a 
rating in excess of 20 percent is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a), in that he has presented a 
claim which is plausible.  The Board is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Murphy v. Derwinski, 1 Vet. App. 78 (1991);  Proscelle v. 
Derwinski, 2 Vet. App. 269 (1992).

The veteran is currently evaluated under Code 5295, relative 
to lumbosacral strain.  A 20 percent rating may be assigned 
under Code 5295 for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating may be 
assigned for severe lumbosacral strain; with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295 (1998).  Although the veteran has 
evidenced spasm and limitation of motion consistent with a 20 
percent evaluation under Code 5295, he has not shown any 
listing, narrowing or irregularity of joint space, osteo-
arthritic changes or abnormal mobility on forced motion to 
warrant a 40 percent evaluation under that code.  Id.

Also relevant is the provision governing evaluations based on 
limitation of motion of the lumbar spine.  Slight limitation 
of motion of the lumbar segment of the spine warrants a 10 
percent rating.  Moderate limitation of motion warrants a 20 
percent rating.  A 40 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5292 (1998).

The Board notes that based solely on objective measurements 
of limitation of motion, the veteran would warrant a 40 
percent evaluation.  When examined in July 1995, there was 
moderate limitation of motion in forward flexion, extension 
and bilateral side bending.  Bilateral rotation, however, was 
severely limited, as it was possible to only 5 degrees, with 
zero to 35 degrees being noted as normal.  Examination in 
September 1996 revealed significant limitation of lumbar 
motion with less than 5 degrees of motion in all directions.  
The most recent examination in March 1998 revealed flexion to 
15-20 degrees and extension to 5 degrees.  Such limitation of 
motion alone would warrant an evaluation in excess of 20 
percent.  38 C.F.R. § 4.71a, Code 5292.

Also potentially relevant is 38 C.F.R. § 4.71a, Code 5293, 
which pertains to intervertebral disc syndrome.  A 60 percent 
evaluation is the maximum evaluation under this diagnostic 
code, requiring evidence of a pronounced condition, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a (1998).

On neurological examination, the veteran denied numbness, 
tingling or leg pain.  The sitting root sign was questionably 
positive at 90 degrees for back pain only.  There was no 
evidence of abnormal back musculature indicative of spasm, 
sciatic neuropathy or absent ankle jerk.  Given the general 
lack of significant neurological findings, the pronounced 
intervertebral disc syndrome required for a 60 percent rating 
under Code 5293 is not present.  38 C.F.R. § 4.71a, Code 5293 
(1998).  There is also no evidence of ankylosis of the lumbar 
spine to warrant consideration under 38 C.F.R. § 4.71a, Code 
5289 (1998).

The Court has in effect held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion, see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In this case, the veteran's assigned evaluation is the 
maximum assignable under Code 5292 and does not require 
additional consideration of 38 C.F.R. §§ 4.40, 4.45.  Thus, 
the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision 
of 38 C.F.R. § 4.7, an evaluation in excess of 40 percent is 
not warranted for any portion of the time period under 
consideration.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted as the veteran's low 
back disability is not shown to have been more than 40 
percent disabling at any time since service separation.  In 
making this determination, the Board has considered the 
veteran's and his wife's hearing testimony, which is 
considered credible insofar as impairment due to his service-
connected disability was described.

The preponderance of the evidence therefore shows that a 40 
percent rating is warranted for the entire period at issue.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Code 5292 (1998).


ORDER

A 40 percent rating for low back pain syndrome is granted, 
subject to the regulations applicable to the payment of 
monetary awards.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


